STATE OF NORTH CAROLINA
v.
STEVEN RAY PRUITT, Defendant.
No. COA08-412
Court of Appeals of North Carolina.
Filed February 17, 2009
This case not for publication
Attorney General Roy Cooper, by Assistant Attorney General Joan M. Cunningham, for the State.
Richard Croutharmel for defendant-appellant.
GEER, Judge.
On 24 March 2004, defendant Steven Ray Pruitt pled guilty to conspiring to obtain property by false pretenses. The trial court sentenced defendant to 10 to 12 months active imprisonment, but suspended his sentence and placed him on 30 months supervised probation. Defendant was subsequently found in willful violation of his probation on three separate occasions. On the first occasion, the trial court extended defendant's probation by 16 months to 21 January 2008. On the third occasion, 13 December 2007, the trial court revoked defendant's probation and activated his sentence. From the judgment entered, defendant appeals.
Counsel appointed to represent defendant on appeal was unable to identify any issue with sufficient merit to support a meaningfulargument for relief on appeal and has asked that this Court conduct its own review of the record for possible prejudicial error. Counsel has shown to the satisfaction of this Court that he has complied with the requirements of Anders v. California, 386 U.S. 738, 18 L. Ed. 2d 493, 87 S. Ct. 1396 (1967), and State v. Kinch, 314 N.C. 99, 331 S.E.2d 665 (1985), by advising defendant of his right to file written arguments with this Court and providing him with the documents necessary for him to do so.
Defendant has not filed any written arguments on his own behalf with this Court, and a reasonable time in which he could have done so has passed. In accordance with Anders, we have fully examined the record to determine whether the record reveals any issues of arguable merit or whether the appeal is wholly frivolous. We have found no prejudicial error and, therefore, conclude the appeal is wholly frivolous.
Affirmed.
Judges WYNN and ELMORE concur.
Report per Rule 30(e).